Name: Commission Regulation (EEC) No 2289/91 of 30 July 1991 fixing for the 1991/92 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for such pears in syrup and/or natural fruit juice
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  economic policy
 Date Published: nan

 I 31 . 7. 91 Official Journal of the European Communities No L 209/13 COMMISSION REGULATION (EEC) No 2289/91 of 30 July 1991 fixing for the 1991/92 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for such pears in syrup and/or natural fruit juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, situation and in order to ensure normal competition with third countries, such a system of adjustment should be implemented by applying a coefficient to the aid ; Whereas the minimum price to be paid to producers in Spain and Portugal and the production aid for the products obtained are to be determined as provided for in Articles 1 1 8 and 304 of the Act of Accession ; whereas the representativi' period for determining the minimum price is laid down in Council Regulation (EEC) No 461 /86 of 25 February 1986 laying down, on account of the acces ­ sion of Spain and Portugal, rules on the production aid system in respect of processed fruit and vegetables (*) ; whereas the application of these provisions leads to the result that the minimum price and the aid to be fixed for Spain and Portugal are different from those to be fixed for the other Member States. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1 206/90 (3), as amended by Regulation (EEC) No 2202/90 (4), lays down general rules for the system of production aid for processed fruit and vegetables ; HAS ADOPTED THIS REGULATION : Whereas, under Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetable sector, and thirdly, the need to ensure the normal market ­ ing of fresh products for the various uses, including supply of the processing industry ; Article 1 Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community and in the major competing third countries ; For the 1991 /92 marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for Williams and Rocha pears ; and (b) the production aid referred to in Article 5 of the same Regulation for Williams and Rocha pears in syrup and/or in natural fruit juice, shall be as set out in Annex I. Whereas Article 4 of Regulation (EEC) No 1206/90 provides for the establishment of a system of monetary adjustment with the aim of correcting production aid by the impact, on the minimum price minus the aid, of the differences between the agricultural conversion rate and the average of the market exchange rates during a period to be determined ; whereas, in view of the current market Article 2 1 . A coefficient equal to the impact on the cost price of the difference between the average market exchange rate and the agricultural conversion rate applicable at the beginning of the marketing year shall be applied to production aid.(') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 175, 4. 7. 1991 , p. 1 . 0 OJ No L 119, 11 . 5. 1990, p. 74. (*) OJ No L 201 , 31 . 7. 1990, p. 4. 0 OJ No L 53, 1 . 3 . 1986, p. 15 . No L 209/ 14 31 . 7. 91Official Journal of the European Communities 2. For the application of paragraph 1 :  'cost price' means the minimum price to pay to the producer less the aid,  'average market exchange rate' means the average of the rates used to calculate the monetary compensatory amounts during the first quarter of the year in which the marketing year in question commences. 3. The coefficients calculated in accordance with para ­ graph 1 shall, be as set out in Annex II. Article 3 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 4 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission I 31 . 7. 91 Official Journal of the European Communities No L 209/ 15 ANNEX I Minimum price to be paid to producers Product Ecus/ 100 kg net, ex producer Spain Portugal Other Member States Williams and Rocha pears intended for the manu ­ facture of pears in syrup and/or natural fruit juice 29,242 29,128 31,671 Production aid Product Ecus/ 100 kg net, for raw products obtained from raw materials grown in Spain Portugal Other Member States Williams and Rocha pears in syrup and/or natural fruit juice 17,174 17,069 19,423 ANNEX II Coefficients referred to in Article 2 (3) of Regulation (EEC) No 2136/90 for the 1991/92 marketing year Bfrs 1 Dkr 1,0 DM 1,0 Dr 1,0048 Pta 1,0112 FF 1,0 £ Irl 1,0 Lit 1,0 F1 1,0 Esc 1,0038 £ 0,9950